Citation Nr: 1126405	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  05-15 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION


The Veteran had active service from October 1943 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In December 2009, June 2010, and October 2010, the Board remanded the Veteran's claim for additional development.  As discussed in further detail below, the Board finds that the remand directives have been substantially completed and, therefore, a remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is currently assigned a 40 percent disability evaluation for diverticulosis of the colon, postoperative, with duodenal ulcer; a 10 percent disability evaluation for arthritis, right knee with limitation of extension; a 10 percent disability evaluation for arthritis, right elbow with pain on motion; a 10 percent evaluation for arthritis, right wrist with pain on motion; a 10 percent disability evaluation for tennis elbow, left, with arthritis; and a noncompensable disability evaluation for hemorrhoids.  A combined 60 percent rating has been in effect since December 1993.

2.  The Veteran's service-connected disabilities do not render him unemployable.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.321, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With respect to the issue of entitlement to a TDIU, the Board finds that all notification requirements have been met.

In this case, the RO provided the appellant with notice in March 2004, prior to the initial decision on the claim in July 2004.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met.

The RO informed the Veteran about the information and evidence that is necessary to substantiate his claim for entitlement to TDIU.  Specifically, the March 2004 letter informed the Veteran that the evidence must show that he is unable to secure and follow a substantially gainful occupation due solely to his service-connected disabilities.  It was also noted that he generally must meet certain disability percentage requirements, i.e., one disability ratable at 60 percent or more; or, more than one disability ratable at 40 percent or more and a combined rating of 70 percent or more.  The letter further explained that he could be entitled to TDIU based on exceptional circumstances and that such a claim would require evidence showing that his service-connected disabilities present such an exceptional or unusual disability picture, due to such factors as marked interference with employment or frequent periods of hospitalization, that application of the regular schedular standards is impractical.  

The RO also notified the Veteran about the information and evidence that VA will seek to provide.  The March 2004 letter indicated that reasonable efforts would be made to help him obtain evidence necessary to support his claim, including that VA would request any pertinent records held by Federal agencies, such as military records, and VA medical records.  The Veteran was also informed that a medical examination would be provided or that a medical opinion would be obtained if it was determined that such evidence was necessary to make a decision on his claim.

The RO also informed the Veteran about the information and evidence that he was expected to provide.  The March 2004 letter notified the Veteran that he must provide enough information about his records so that they could be requested from the agency or person that has them.  It was also requested that he complete and return an enclosed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, if there were any private medical records that he would like VA to obtain on his behalf.  In addition, the letters informed him that it was his responsibility to ensure that VA receives all requested records that are not in the possession of a Federal department or agency.

Finally, the duty to assist the Veteran also has been satisfied in this case.  Service treatment records as well as VA treatment records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  VA is not on notice of any evidence needed to decide the claim which has not been obtained.  In October 2010, the Board remanded the Veteran's claim to obtain additional VA treatment records.  The record shows that the VA treatment records have been obtained and associated with the claims file.  Therefore, the October 2010 remand directives have been completed and a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran was afforded a general VA examination in April 2004 in connection with the current appeal.  The Board notes that the Veteran contended that the examination was inadequate.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the April 2004 VA examination is adequate.  In reviewing the report, the Board finds nothing to indicate that the examination was cursory or that the examiner did not give adequate attention to the Veteran's complaints or provided history.  The examiner provided the necessary information to evaluate the Veteran's disabilities in accordance with the pertinent rating criteria.  Furthermore, the Veteran was also afforded VA examinations in August 2005 and June 2007 which provide the necessary information to rate the Veteran's service-connected disabilities.  Thus, there is adequate medical evidence of record to make a determination in this case.  

Nevertheless, the Board does acknowledge that the Veteran's claim was remanded in December 2009 and June 2010 to provide an additional VA examination.  The Veteran was scheduled for the VA examination on July 12, 2010.  However, he failed to report to the appointment.  In a January 2010 letter, the Veteran explained that he was unable to travel.  There is nothing in the record to suggest that this situation has changed since that time.  Nor is an alternative method of examining the Veteran apparent.  Consequently, another remand to provide a VA examination would serve no useful purpose as the Veteran is immobile and cannot travel.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  Thus, the Board also finds that the December 2009 and June 2010 remand directives were substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Under section 4.16(b) of VA regulations, when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), the RO may submit such case to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. 
§ 4.16(b).  The Board is precluded from granting a total rating under section 4.16(b) in the first instance because the authority to grant such a rating is vested specifically in the Director, Compensation and Pension Service.  Should the Board find that a case it is reviewing on appeal is worthy of consideration under section 4.16(b), the Board may remand the case to the RO for referral to the Director, Compensation and Pension Service, but the Board may not grant a total rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that Board may consider whether referral to "appropriate first-line officials" for extra-schedular rating is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Thus, the decision by the RO whether to refer a case to the Director for extra-schedular consideration is an adjudicative decision subject to review by the Board and the Court.

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

In this case, the Veteran is currently assigned a 40 percent disability evaluation for diverticulosis of the colon, postoperative, with duodenal ulcer; a 10 percent disability evaluation for arthritis, right knee with limitation of extension; a 10 percent evaluation for arthritis, right elbow with pain on motion; a 10 percent disability evaluation for arthritis, right wrist with pain on motion; a 10 percent disability evaluation for tennis elbow, left, with arthritis; and a noncompensable disability evaluation for hemorrhoids.  The combined disability rating is 60 percent.  Thus, the Veteran does not meet the schedular requirements necessary for the assignment of a total rating under 38 C.F.R. § 4.16(a) (2010).

Nevertheless, as previously noted, veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards may submit claims to the Director of the Compensation and Pension Service for extraschedular consideration in cases of veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  In this case, the RO denied referral for consideration of the Veteran's TDIU claim on an extraschedular basis in the July 2004 rating decision because the evidence failed to show that the Veteran was unemployable due to his service-connected disabilities.

The record shows that the Veteran is currently unemployed.  He averred in a January 2010 letter that he is 100 percent disabled and cannot work at all.  He stated that he has been unable to work since 1984 because of severe pain and that he needs assistance daily to walk, uses a walker, and often falls.  However, the fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  As noted above, the question is whether the Veteran is capable of performing the physical and mental acts required by employment.

With respect to the Veteran's service-connected diverticulosis of the colon, postoperative, with duodenal ulcer, the Veteran underwent a VA examination in April 2004.  It was noted that the Veteran had an upper GI bleeding with erosive gastritis, but it was felt to be due to Celebrex and oral anticoagulants.  The Veteran had no problems with his stomach since that time.  The examiner explained that the Veteran had intermittent diarrhea, but that the diarrhea had never really been a major problem.  In fact, the examiner listed status post colectomy for diverticula, doing amazingly well with no significant diarrhea.  The August 2005 VA examination noted that the Veteran had intermittent diarrhea since the subtotal colectomy for diverticula in 1993.  The report also shows that the Veteran has been diagnosed with gastroesophageal reflux disease (GERD) and hiatal hernia; however, the Veteran was denied service connection for these disabilities.  Although it is clear that the Veteran suffers from diarrhea related to his postoperative diverticulosis of the colon, the evidence does not suggest any substantial impact of the symptoms on employability.  

With respect to the Veteran's service-connected disabilities, consisting of arthritis, right knee with limitation of extension, arthritis, right elbow with pain on motion, arthritis, right wrist with pain on motion, and tennis elbow, left, with arthritis, the Veteran was afforded a general VA examination in April 2004.  On physical examination, the Veteran's right wrist had no tenderness or swelling.  The Veteran could dorsiflex to 45 degrees and palmar flex to 60 degrees.  The knee examination showed range of motion from 0 to 120 degrees with a negative McMurray's test.  The right ankle examination was negative.  The examiner noted that the Veteran was diagnosed with mild osteopenia of the right wrist with mild loss of function.  In addition, the Veteran was provided a VA examination in June 2007.  The Veteran complained of generalized joint pain, weakness, and stiffness.  The objective examination showed that the right elbow exhibited flexion to 124 degrees and passive range of motion to 132 degrees.  The right elbow exhibited extension from 0 to 132 degrees, pronation to 80 degrees, and supination to 80 degrees.  The left elbow exhibited flexion to 140 degrees, extension from 0 to 140 degrees, pronation to 80 degrees, and supination to 80 degrees.  (The normal range of motion for the elbow is flexion to 145 degrees and extension to zero degrees.  Normal pronation is from zero to 80 degrees and normal supination is from zero to 85 degrees.  38 C.F.R. § 4.71, Plate I (2010).)  The right wrist exhibited dorsiflexion (extension) to 42 degrees, palmar flexion to 31 degrees, radial deviation to 10 degrees, and ulnar deviation to 30 degrees.  (Normal range of motion of the wrist consists of 70 degrees of dorsiflexion, 80 degrees of palmar flexion, 45 degrees ulnar deviation, and 20 degrees of radial deviation.  38 C.F.R. § 4.71a, Plate I.)  The right knee exhibited flexion to 127 degrees and extension from 127 degrees to 0 degrees.  (The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2010).)  The objective findings show that the Veteran had painful motion of the right elbow, tenderness and painful motion of the right wrist, and tenderness and painful movement of the left elbow.  The right knee had bony joint enlargement with tenderness and painful movement.  X-ray studies of the knee showed very minimal degenerative changes.  With respect to the left elbow, the examiner only noted mild effects on chores, shopping and exercising.  With respect to the right elbow, the examiner noted moderate effects on chores with mild effects on shopping.  In regards to the right wrist, the examiner noted moderate effects on chores, mild effects on shopping, moderate effects on exercise, and mild effects on recreation.  With respect to the right knee, degenerative arthrosis, mild, there were mild effects on chores and shopping, and recreation with moderate effects on exercise.  

Although it is clear that the Veteran has limited range of motion and pain of the knee, right and left elbows, and right wrist, the medical evidence does not even remotely suggest that the disabilities render him unemployable.  His disorders are shown on examination to result in mild to moderate impairment and impact on his activities, and he retains substantiate ranges of motion for each pertinent joint.  The Board notes that in a May 2005 letter, the Veteran's private physician, Dr. R.A.B., stated that he felt that the Veteran was totally disabled and had no ability to perform any individual employment of any kind.  Dr. R.A.B. stated that the right knee was extremely stiff and had, at most, 40 percent of normal range of motion.  The right elbow was also very stiff and very painful to manipulation and at best had 20 percent of normal motion.  The right wrist was also extremely stiff and rigid and had less than 10 percent of normal motion that was also very painful.  The left elbow was painful but had approximately 70 percent to 80 percent of the normal motion.  However, Dr. R.A.B.'s findings are remarkably inconsistent with those shown at the recent July 2007 VA examination report.  Furthermore, Dr R.A.B. did not indicate whether the Veteran was entirely incapable of securing some form of employment, such as sedentary work, due to his service-connected disabilities.  As Dr. R.A.B.'s assessment does not adequately address the questions of employability present in this appeal, and as his findings are rather dramatically different than as found on a more recent examination, the Board finds his opinion and findings are entitled to no more than marginal probative value.

The Veteran is also assigned a noncompensable disability evaluation for his service-connected hemorrhoids.  The medical evidence of record shows that the Veteran has been assessed as having hemorrhoids on several occasions.  However, again, there is no medical evidence to suggest that the Veteran's service-connected hemorrhoids render him unemployable.  

The Board acknowledges that the April 2004 VA examiner opined that the Veteran was certainly 100 percent unemployable.  However, in the examination report, the examiner listed diagnoses of numerous conditions for which the Veteran is not service-connected.  Specifically, the Veteran was diagnosed with peptic ulcer disease, status post cholecystectomy with residual common bile duct stenosis, deep vein thrombosis, degenerative joint disease of the left knee, degenerative joint disease of the right shoulder, chronic obstructive pulmonary disease, mild, and benign prostatic hypertrophy.  In fact, when describing the Veteran's service-connected disabilities, the examiner explained that the Veteran was diagnosed with status post colectomy for diverticula, but that he was doing amazingly well and had no significant diarrhea.  Moreover, with respect to the right wrist, it was noted that the Veteran had mild osteopenia, with only mild loss of function.  In addition, the Veteran was assessed with degenerative joint disease of the right knee with a minimal loss of function.  Although the VA examiner stated that the Veteran was unemployable, the examiner considered multiple nonservice-connected disabilities in rendering his opinion.  The examiner did not state that the Veteran was unemployable solely due to his service-connected disabilities.  

As already mentioned, VA attempted to examine the Veteran in 2010 to address the impact of the service-connected disorders on employability, but he indicated that he would or could not report.

The Board has considered the Veteran's statements that he is unemployable due to his service-connected disabilities.  While lay persons may provide competent testimony as to visible symptoms and manifestations of a disorder, they are generally not competent to offer evidence which requires medical knowledge.  The matter of whether certain disorders are of the severity to render a person unemployable, particularly when only certain disorders may be considered in addressing that question, is, in the Board's opinion, such a matter requiring medical expertise.  There is no indication that the Veteran is a medical professional, and consequently, he lacks the competency to address the employability question at issue in this case.  

Based on the foregoing, the medical evidence does not show the Veteran to be unemployable due solely to his service-connected disabilities.  While the Veteran undoubtedly has industrial impairment as a result of his service-connected disabilities, as evidenced by his combined 60 percent disability evaluation, the evidence does not show that the service-connected disorders alone preclude gainful employment.  Therefore, a referral for extraschedular consideration for a total rating for compensation based on individual unemployability due to service-connected disabilities is not warranted.  38 C.F.R. § 4.16(b).  In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(CONTINUED ON THE NEXT PAGE)
ORDER

Entitlement to a TDIU is denied.  



____________________________________________
Thomas O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


